DETAILED ACTION
The present application, filed on 05/19/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 05/19/2021.
Claims 1-22 are pending and have been considered below.

Priority
The application claims priority to foreign application FR 1871631, filed on 11/20/2018, and is a 371 of PCT/FR2019/052765, filed on 11/20/2019. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 12/05/2022 have been fully considered but they are not persuasive. Examiner maintains that Sakai does disclose a radius of curvature which is strictly increasing with increasing distance outward by saying, “other embodiments that are encompassed by the reference to non-constant radii include bends that have middle portions with radii of curvature that are larger or smaller than one or more side or adjacent portions” [0033], since a middle portion with a radius of curvature smaller than the first side of the bend and larger than the second side would provide a constantly increasing radius across the three portions. Examiner further maintains that Sakai also discloses the first curved portion having no region with a constant or decreasing radius of curvature by stating that the number of “portions that have different radii of curvature are not limited” [0033], thus disclosing an unlimited (or infinite) number of increasing radii of curvature portions. For at least these reasons, examiner maintains that Sakai in view of Siecinski disclose all the aspects of claim 1. Examiner, like applicant, submits that claim 10 includes limitations that are substantially similar to claim 1 and, thus, the arguments presented in support of claim 1 apply mutatis mutandis to claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 2011/0101630), as cited by applicant, in view of Siecinski (US 6,206,392).
Regarding claim 1, Sakai discloses {Figures 1-8} a stabilizing bar {“anti-roll bar”} for a vehicle {“for a vehicle” [0005]}, comprising: a central portion {2, 5}, which is elongate; 5a first attachment portion {ends of bar in Figures 1-2} configured to be attached to a first part of the vehicle secured to a first wheel of the vehicle; the stabilizing bar comprising, between the first bearing {“two control points are fixed…” [0021]} and one of the central portion {2, 5} and of the first attachment portion, a first 10rectilinear portion {2, 5; “straight portion” [0027]}, a first curved portion {1, 4; “the combination of curved and straight portions” [0028]}, and a second rectilinear portion {3}, the first curved portion {1, 4} extending between the first rectilinear portion {2, 5} and the second rectilinear portion {3} and being curved along a first curve having a radius of curvature {42-72} which is strictly increasing with increasing distance [0033] from the central first rectilinear portion {2, 5}, so that the first 15curved portion {1, 4} has no region with a constant or decreasing radius of curvature from the first rectilinear portion {2, 5} until the second rectilinear portion {3, 4}.  
However, Sakai does not explicitly disclose a first bearing configured to be attached to the chassis of the vehicle.
Siecinski teaches {Figure 2} a first attachment portion {24} configured to be attached to a first part {12} of the vehicle secured to a first wheel {“wheel (not shown)”} of the vehicle, and a first bearing {30, 34} configured to be attached to the chassis {18} of the vehicle.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizing bar disclosed by Sakai to include a first bearing to be attached to the chassis of the vehicle in order to “serve as assembly aids as well as to center the center section laterally during operation” {Col. 3, lines 9-12}.
Regarding claim 2, Sakai discloses {Figures 1-8} the first curve {1, 4} has a radius of curvature which is a polynomial function of the curvilinear abscissa 20of said curve [0033].  
Regarding claim 3, Sakai discloses {Figure 1} the first curve {1} has a radius of curvature which is an affine function of the curvilinear abscissa of said curve.  
Regarding claim 4, Sakai discloses {Figure 2} a 25plurality of first curved portions between the central portion and the first attachment portion, and in which at least the first curved portion {4} closest to the central bearing area of the stabilizing bar {5} is curved along a first curve having a radius of curvature which is strictly increasing with increasing distance from the first bearing [0023, 0033].  
Regarding claim 5, Sakai in view of Siecinski discloses all the aspects of claim 4. However, Sakai does not explicitly disclose said first curved portion closest to the central first bearing area is located between the first bearing and the first attachment portion.  
Siecinski teaches {Figure 2} said first curved portion {3} closest to the first bearing {30, 34} is located between the first bearing {30, 34} and the first attachment portion {12}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizing bar disclosed by Sakai to include a first bearing to be attached to the chassis of the vehicle in order to “serve as assembly aids as well as to center the center section laterally during operation” {Col. 3, lines 9-12}.
Regarding claim 6, Sakai in view of Siecinski discloses all the aspects of claim 1. Sakai further discloses {Figures 1-8} a second attachment portion {ends of bar in Figures 1-2} configured to be attached to a second part of the vehicle secured to a second wheel of the vehicle; the stabilizing bar comprising, between the central portion {2, 5} and the second attachment portion, a second curved portion {1, 4}, the second curved portion {1, 4} being curved along a second curve having a radius of curvature which is strictly increasing with increasing distance from the second central bearing area [0023, 0033].  
However, Sakai does not explicitly disclose a second bearing configured to be attached to the chassis of the vehicle.
Siecinski teaches {Figure 2} a second attachment portion {26} configured to be attached to a second part {12} of the vehicle secured to a first wheel {“wheel (not shown)”} of the vehicle, and a second bearing {32, 36} configured to be attached to the chassis {18} of the vehicle.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizing bar disclosed by Sakai to include a first bearing to be attached to the chassis of the vehicle in order to “serve as assembly aids as well as to center the center section laterally during operation” {Col. 3, lines 9-12}.
Regarding claim 7, Sakai discloses {Figure 2} a plurality of second curved portions between the central portion {5} and the second 15attachment portion, and wherein at least the second curved portion closest to the second bearing is curved along a second curve having a radius of curvature which is strictly increasing with increasing distance from the second bearing [0023, 0033].  
Regarding claim 8, Sakai discloses {Figure 2} said second curved 20portion closest to the second central bearing area {5} is located between the second central bearing area {5} and the second attachment portion {right end of stabilizer bar in Figure 2}.  
Regarding claim 9, Sakai discloses {Figures 1-2} the first curve {1, 4} and the second curve {1, 4} are symmetrical.  
Regarding claim 10, Sakai discloses {Figures 1-8} a stabilizing bar {“anti-roll bar”} for a vehicle {“for a vehicle” [0005]}, comprising: a central portion {2, 5}, which is elongate; 5a first attachment portion {ends of bar in Figures 1-2} configured to be attached to a first part of the vehicle secured to a first wheel of the vehicle; the stabilizing bar comprising, between the first bearing {“two control points are fixed…” [0021]} and one of the central portion {2, 5} and of the first attachment portion, a first 10rectilinear portion {2, 5; “straight portion” [0027]}, a first curved portion {1, 4; “the combination of curved and straight portions” [0028]}, and a second rectilinear portion {3}, the first curved portion {1, 4} extending between the first rectilinear portion {2, 5} and the second rectilinear portion {3} and being curved along a first curve having a radius of curvature {42-72} which is strictly decreasing with increasing distance [0033] from the central first rectilinear portion {2, 5}, so that the first 15curved portion {1, 4} has no region with a constant or decreasing radius of curvature from the first rectilinear portion {2, 5} until the second rectilinear portion {3, 4}.  
However, Sakai does not explicitly disclose a first bearing configured to be attached to the chassis of the vehicle.
Siecinski teaches {Figure 2} a first attachment portion {24, 26} configured to be attached to a first part {12} of the vehicle secured to a first wheel {“wheel (not shown)”} of the vehicle, and a first bearing {30, 32} configured to be attached to the chassis {18} of the vehicle.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizing bar disclosed by Sakai to include a first bearing to be attached to the chassis of the vehicle in order to “serve as assembly aids as well as to center the center section laterally during operation” {Col. 3, lines 9-12}.
Regarding claim 11, Sakai discloses {Figures 1-8} the first curve {1, 4} has a radius of curvature which is a polynomial function of the curvilinear abscissa 20of said curve [0033].  
Regarding claim 12, Sakai discloses {Figure 1} the first curve {1} has a radius of curvature which is an affine function of the curvilinear abscissa of said curve.  
Regarding claim 13, Sakai discloses {Figure 2} a 25plurality of first curved portions between the central portion and the first attachment portion, and in which at least the first curved portion {4} closest to the central bearing area of the stabilizing bar {5} is curved along a first curve having a radius of curvature which is strictly increasing with increasing distance from the first bearing [0023, 0033].  
Regarding claim 14, Sakai in view of Siecinski discloses all the aspects of claim 4. However, Sakai does not explicitly disclose said first curved portion closest to the central first bearing area is located between the first bearing and the first attachment portion.  
Siecinski teaches {Figure 2} said first curved portion {3} closest to the first bearing {30, 34} is located between the first bearing {30, 34} and the first attachment portion {12}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizing bar disclosed by Sakai to include a first bearing to be attached to the chassis of the vehicle in order to “serve as assembly aids as well as to center the center section laterally during operation” {Col. 3, lines 9-12}.
Regarding claim 15, Sakai in view of Siecinski discloses all the aspects of claim 1. Sakai further discloses {Figures 1-8} a second attachment portion {ends of bar in Figures 1-2} configured to be attached to a second part of the vehicle secured to a second wheel of the vehicle; the stabilizing bar comprising, between the central portion {2, 5} and the second attachment portion, a second curved portion {1, 4}, the second curved portion {1, 4} being curved along a second curve having a radius of curvature which is strictly increasing with increasing distance from the second central bearing area [0023, 0033].  
However, Sakai does not explicitly disclose a second bearing configured to be attached to the chassis of the vehicle.
Siecinski teaches {Figure 2} a second attachment portion {26} configured to be attached to a second part {12} of the vehicle secured to a first wheel {“wheel (not shown)”} of the vehicle, and a second bearing {32, 36} configured to be attached to the chassis {18} of the vehicle.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizing bar disclosed by Sakai to include a first bearing to be attached to the chassis of the vehicle in order to “serve as assembly aids as well as to center the center section laterally during operation” {Col. 3, lines 9-12}.
Regarding claim 16, Sakai discloses {Figure 2} a plurality of second curved portions between the central portion {5} and the second 15attachment portion, and wherein at least the second curved portion closest to the second bearing is curved along a second curve having a radius of curvature which is strictly increasing with increasing distance from the second bearing [0023, 0033].  
Regarding claim 17, Sakai discloses {Figure 2} said second curved 20portion closest to the second central bearing area {5} is located between the second central bearing area {5} and the second attachment portion {right end of stabilizer bar in Figure 2}.  
Regarding claim 18, Sakai discloses {Figures 1-2} the first curve {1, 4} and the second curve {1, 4} are symmetrical.  
Regarding claim 19, Sakai in view Siecinski discloses all the aspects of claim 1. However, Sakai does not explicitly disclose the stabilizing bar 10has a hollow cross section.  
Siecinski teaches {Figure 3} the stabilizing bar {22} 10has a hollow cross section {“hollow tubular member”.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the stabilizing bar disclosed by Sakai to include a hollow cross section in order to provide “an improved stabilizer bar construction which is lighter and less expensive than previous stabilizer bars providing equivalent functionality” {Col. 1, lines 8-10}.
Regarding claim 20, Sakai discloses [0020-0022] the stabilizing bar {“anti-roll bar”} is manufactured by bending of a metallic billet [0022].
Regarding claim 21, Sakai discloses the metallic billet has a circular, elliptical, oval or ovoid cross section {“diameter of the bar is usually pre-selected and fixed” [0001]}.  
Regarding claim 22, Sakai discloses {Figures 1-8} the metallic billet has a variable cross section along its length {due to shot peening highest stress areas [0003-0007]}.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andersen (US 4,138,141) teaches a force absorbing device and force transmission device. Koenig (US 5,810,338) teaches a longitudinally-divided torsion bar optimized for weight and stability. Johnston (CN 102149552) teaches a heavy vehicle sway bar with redundancy. Pham (FR 2,531,014) teaches a lightened and reinforced stabilizer bar having reinforced transverse stops.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/LAURA FREEDMAN/Primary Examiner, Art Unit 3614